Citation Nr: 0419850	
Decision Date: 07/22/04    Archive Date: 08/04/04

DOCKET NO.  02-01 425	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to a rating in excess of 30 percent for post-
traumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Richard A. LaPointe, Attorney 
at Law


ATTORNEY FOR THE BOARD

K. Ehrman, Counsel






INTRODUCTION

The veteran had honorable, active military duty from November 
1942 to October 1945.  He sustained wounds in combat and was 
awarded the Purple Heart and Silver Star medals.  

This matter comes before the Department of Veterans' Affairs 
(VA), Board of Veterans' Appeals (Board), on appeal from a 
September 2001 rating decision of the VA Regional Office (RO) 
located in Muskogee, Oklahoma.  Other issues on appeal, but 
not addressed herein (as detailed in the following 
paragraph), are those which were the subject of the Board's 
August 2003 Remand: Entitlement to a rating in excess of 10 
percent for residuals of a shrapnel wound of the right arm 
(muscle group V), entitlement to a rating in excess of 10 
percent for residuals of a bayonet wound of the left leg 
(muscle group XI), and entitlement to a total disability 
rating for compensation purposes based on individual 
unemployability (TDIU).  

This appeal has previously been before the Board twice.  A 
May 2002 Board decision denied the claim for an evaluation in 
excess of 30 percent for service-connected PTSD (noting that 
the remaining issues would be the topic of Board development, 
then authorized, and since prohibited).  

The veteran appealed this decision to the United States Court 
of Appeals for Veterans Claims (CAVC), and the Board decision 
was vacated by December 2002 Order of the CAVC, upon a joint 
motion of the parties, so as to afford the veteran 
consideration of the Veterans Claims Assistance Act of 2000 
(VCAA).  

Upon return of the file to VA (and completion of Board 
requested development regarding the other claims on appeal) 
an August 2003 Board decision again denied the PTSD claim of 
entitlement to an evaluation in excess of 30 percent.  (The 
August 2003 Board decision included a Remand of the non-PTSD 
claims on appeal, an action required by the holding reached 
in Disabled American Veterans v. Secretary of Veterans 
Affairs, 327 F.3d 1339 (Fed. Cir. 2003)).  




The veteran appealed the Board's August 2003 decision denying 
a claim of entitlement to an evaluation in excess of 30 
percent for service-connected PTSD, and a November 2003 Order 
of CAVC vacated the August 2003 Board decision regarding 
PTSD.  

The Board notes that the November 2003 Order is expressly 
limited to the PTSD claim, and has no direct affect upon the 
August 2003 Board Remand of the other pending claims.  

The appeal is presently REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
you if further action is required on your part.  


REMAND

This claim must be afforded expeditious treatment by the 
Veterans Benefits Administration (VBA) AMC.  The law requires 
that all claims that are remanded by the Board or CAVC for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans Benefits 
Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 
2651 (2003) codified at 38 U.S.C. §§ 5109B, 7112.  

The CAVC has held that section 5103(a), as amended by the 
Veterans Claims Assistance Act of 2000 (VCAA) and § 3.159(b), 
as recently amended, require VA to inform a claimant of which 
evidence VA will provide and which evidence claimant is to 
provide, and remanding where VA failed to do so.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002); see also 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 (West 202); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2002).  

The CAVC also cited to four requirements under 38 U.S.C.A. § 
5103(b), 38 C.F.R. § 3.159(b) and Quartuccio, supra: (1) 
notice of the information and evidence not of record that is 
necessary to substantiate the claim; (2) notice of the 
information and evidence that VA will seek to provide; 
(3) notice of the information and evidence the claimant is 
expected to provide; and (4) a request to the claimant to 
provide VA with all relevant evidence and argument pertinent 
to the claim at issue.  Id. at 422.  

The CAVC has also indicated that notice under the VCAA must 
be given prior to an initial unfavorable decision by the 
agency of original jurisdiction.  See Pelegrini v. Principi, 
No. 01-944 (U.S. Vet. App. June 24, 2004) (Pelegrini II) 
(withdrawing and replacing Pelegrini v. Principi, 17 Vet. 
App. 412 (2004)) 

Upon careful consideration of the December 2002 and November 
2003 Orders of CAVC, the accompanying joint motions of the 
parties, and the procedural history, the Board must conclude 
that the June 2001 VCAA notice letter, issued to the veteran 
by the RO in connection with his four claims on appeal, is 
inadequate notice of VCAA as it pertains to PTSD.  
Accordingly, the veteran and his representative must be 
provided VCAA notice with fully complies with Quartuccio and 
Pelegrini, supra.  The Board regrets any delay caused by the 
Remand of this matter, including the August 2003 Remand of 
the remaining claims on appeal.  

The Board notes that the veteran was last examined to 
ascertain the extent of severity of his PTSD in June 2001.  
The evidence obtained on that examination is clearly out of 
date.  A contemporaneous, comprehensive examination would 
materially assist in the adjudication of the appeal.

The Board observes that additional due process requirements 
may be applicable as a result of the enactment of the VCAA 
and its implementing regulations.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A and 5107 (West 2002) and 66 Fed. Reg. 
45,620 (Aug. 29, 2001) (38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a)).

Accordingly, the case is remanded to the VBA AMC for further 
action as follows:




1.  The appellant has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded 
to the VBA AMC.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).

2.  The VBA AMC must review the claims 
file and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with 38 U.S.C.A. §§ 5102, 
5103, and 5103A (West 2002), Veterans 
Benefits Act of 2003, Pub. L. 108-183 
,§ 701, 117 Stat. 2651, ___ (Dec. 16, 
2003) (codified at 38 U.S.C.A. § 5103), 
and any other applicable legal precedent.  

Such notice should specifically apprise 
the appellant of the evidence and 
information necessary to substantiate his 
claim and inform him whether he or VA 
bears the burden of producing or 
obtaining that evidence or information, 
and of the appropriate time limitation 
within which to submit any evidence or 
information.  38 U.S.C.A. § 5103(a) and 
(b) (West 2002); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  

The VBA AMC should categorically ensure 
that the new notification requirements and 
development procedures contained in 38 
U.S.C.A. §§ 5102, 5103, 5103A, and 5107 
are fully complied with and satisfied.  

In particular, the veteran should be 
provided a letter notifying him of the 
provisions of the VCAA and their effect on 
his particular claims.  

The letter should specifically identify 
the type of evidence needed to 
substantiate his claim, namely, evidence 
that would support the finding that the 
veteran's PTSD should be rated higher than 
30 percent.  

The letter should note that the type of 
evidence could include, for example, 
medical evidence, such as an opinion by a 
physician, that is pertinent to the 
question of the severity of PTSD.  

3.  The VBA AMC should contact the 
veteran and request that he identify all 
healthcare providers, VA and non-VA, 
inpatient and outpatient, who have 
treated him for PTSD.  He should be 
requested to complete and return the 
appropriate release forms so that VA can 
obtain any identified evidence.  All 
identified private treatment records 
should be requested directly from the 
healthcare providers.

Regardless of the veteran's response, the 
VBA AMC should obtain all outstanding VA 
treatment reports.

All information which is not duplicative 
of evidence already received should be 
associated with the claims file.

4.  If the VBA AMC is unable to obtain 
any of the relevant records sought, it 
shall notify the veteran that it has been 
unable to obtain such records by 
identifying the specific records not 
obtained, explaining the efforts used to 
obtain those records, and describing any 
further action to be taken with respect 
to the claim.  VCAA, Pub. L. No. 106-475, 
§ 3(a), 114 Stat. 2096, 2097-98 (2000) 
(codified at 38 U.S.C. § 5103A(b)(2)).

5.  The VBA AMC should arrange for the 
veteran to be examined by a specialist in 
psychiatry for purpose of ascertaining 
the current nature and extent of severity 
of his service-connected PTSD.

The claims file and a separate copy of 
this remand must be made available to and 
reviewed by the examiner prior and 
pursuant to conduction and completion of 
the examination(s).  The examiner must 
annotate the examination report(s) that 
the claims file was in fact made 
available for review in conjunction with 
the examination(s).  Any further 
indicated special studies must be 
conducted.

The examiner should identify all of the 
veteran's associated symptomatology in 
order to determine the impairment caused 
by PTSD.  If there are other psychiatric 
disorders found, in addition to PTSD, the 
examiner should specify which symptoms 
are associated with each disorder(s).  If 
certain symptomatology cannot be 
dissociated from one disorder or another, 
it should be so indicated.  

If a psychiatric disorder(s) other than 
PTSD is or are found on examination, the 
examiner should offer an opinion as to 
whether any such disorder is causally or 
etiologically related to PTSD, and if not 
so related, whether the veteran's PTSD 
has any effect on the severity of any 
other psychiatric disorder.  All 
necessary studies, including 
psychological testing, should be 
accomplished.



Following evaluation, the examiner should 
provide a numerical score on the Global 
Assessment of Functioning (GAF) Scale 
provided in the Diagnostic and 
Statistical Manual for Mental Disorders, 
in relation to the veteran's impairment 
from PTSD.  The examiner must include a 
definition of the numerical GAF score 
assigned, as it relates to the veteran's 
occupational and social impairment.  If 
the historical diagnosis of PTSD is 
changed following evaluation, the 
examiner should state whether the new 
diagnosis represents a progression of the 
prior diagnosis, correction of an error 
in the prior diagnosis, or development of 
a new and separate condition.

The examiner must express an opinion as 
to whether PTSD, has rendered the veteran 
unemployable.

Any opinions expressed by the examiner 
must be accompanied by a complete 
rationale.

6.  Thereafter, the VBA AMC should review 
the claims file to ensure that all of the 
foregoing requested development has been 
completed.  In particular, the VBA AMC 
should review the requested examination 
reports and required medical opinions to 
ensure that they are responsive to and in 
complete compliance with the directives 
of this remand and if they are not, the 
VBA AMC should implement corrective 
procedures.  The Board errs as a matter 
of law when it fails to ensure 
compliance, and further remand will be 
mandated.  Stegall v. West, 11 Vet. 
App. 268 (1998).

7.  After undertaking any further 
development deemed essential in addition 
to that specified above, the VBA AMC 
should readjudicate the claim of 
entitlement to an increased evaluation 
for PTSD.  In so doing, the VBA AMC 
should document its consideration of the 
applicability of 38 C.F.R. § 3.321(b)(1) 
(2003).

If the benefit requested on appeal is not granted to the 
veteran's satisfaction, the VBA AMC should issue a 
supplemental statement of the case (SSOC).  The SSOC must 
contain notice of all relevant actions taken on the claim for 
benefits, to include a summary of the evidence and applicable 
law and regulations pertinent to the claim currently on 
appeal.  A reasonable period of time for a response should be 
afforded.  
Thereafter, the case should be returned to the Board for 
final appellate review, if in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  
No action is required of the veteran until he is notified by 
the VBA AMC; however, the veteran is hereby notified that 
failure to report for any scheduled VA examination(s) without 
good cause shown may adversely affect the outcome of his 
claim for an increased evaluation, and may result in its 
denial.  38 C.F.R. § 3.655 (2003); Connolly v. Derwinski, 1 
Vet. App. 566 (1991).



	                  
_________________________________________________
	RONALD R. BOSCH
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the CAVC.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (3).


